DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
This Office Action is in responsive to the Appeal Brief dated 02/01/2022 and amendment dated 05/28/2021. Currently, claims 1-20 are pending for consideration.


Allowable Subject Matter
	Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-20 are allowed for the reasons indicated in the Appeal Brief dated 02/01/2022.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Junpeng Chen/
Primary Examiner, Art Unit 2645